Citation Nr: 0431484	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hydrocephalus.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty in the Navy from June 1961 
to November 1964, and in the Army from March 1985 to July 
2000.  In the intervening years, he served in the Naval 
Reserves, to include various periods of inactive duty 
training and active duty for training.  There is no 
indication he actually served in the Southwest Asia Theater 
of Operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In September 2003, the veteran testified at a video-
teleconference, with the undersigned presiding.  In June 
2004, the Board solicited a Veterans Hospital Administration 
(VHA) expert medical opinion on the issue of service 
connection for hydrocephalus.  In August 2004, the Board 
received the opinion and a copy was sent to the veteran and 
his representative for review and comment.  In response, a 
waiver of initial review by the agency of original 
jurisdiction was submitted by the veteran's representative in 
the appellant brief, which included additional comments and 
arguments supporting the veteran's contentions.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is expert medical opinion, based on review of the 
entire record, including the veteran's service medical 
records, that hydrocephalus was incurred during the veteran's 
active military service.  




CONCLUSION OF LAW

Hydrocephalus was incurred during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
of a claim and "when" mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  However, in light of 
the Board's grant of the benefits claimed, there is no 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
such, the Board concludes that if there has been any 
noncompliance with the VCAA, such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  

Essentially, the veteran contends he is entitled to service 
connection for normal pressure hydrocephalus, which, he 
claims, was first manifest while he was on active duty.  

Factual Background

The veteran served on active duty in the Navy from June 1961 
to November 1964, and in the Army from March 1985 to July 
2000.  In the intervening years, he served in the Naval 
Reserves, to include various periods of inactive duty 
training and active duty for training.  There is no 
indication he actually served in the Southwest Asia Theater 
of Operations.  

The veteran's service-connected disabilities include reduced 
visual acuity, due to bilateral vitritis and vitrectomy, 
evaluated as 20 percent disabling; hypertension, evaluated as 
10 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and bilateral hearing loss, evaluated as 
noncompensably disabling.  

The veteran's service medical records include outpatient 
treatment records from the VA medical centers in Erie and 
Pittsburgh, Pennsylvania, as well as outpatient treatment 
records from non-VA and military medical facilities, where he 
received medical treatment while he was on active duty.  He 
maintains he exhibited symptoms of hydrocephalus while on 
active duty, beginning with his eye problems in August 1998, 
with subsequent recurring headaches, and with balance 
problems, beginning around April 2000.  In a statement dated 
in June 2002, his wife attests to the veteran's balance 
problems, which she concurs began in April 2000.  

The veteran's service medical records also show that he was 
involved in an automobile accident in March 1999, when he was 
rear-ended.  He sustained low back and neck injuries, but it 
does not appear from the accident report or subsequent 
hospital records that he sustained injury to his head.  

Although the veteran did not retire from active duty service 
until July 31, 2000, he maintains he received treatment prior 
to his separation from service at both the Erie and 
Pittsburgh VAMC's for symptoms he claims precipitated the 
diagnosis of hydrocephalus.  The record shows the first time 
he was seen specifically for balance problems was in November 
2000, shortly after his separation from active military 
service, when he was seen at the Erie VAMC.  A December 2000 
CT scan revealed suggestions of hydrocephalus.  Follow-up 
with neurology in the Pittsburgh VAMC confirmed the findings.  
Following a period of noninvasive treatment and observation, 
during which the veteran's headaches, balance and eye 
problems worsened, he underwent the placement of a right 
frontal programmable ventricular peritoneal shunt.  

It has been suggested that normal-pressure hydrocephalus may 
follow head injury, and can sometimes occur months after the 
precipitating event.  Therefore, the Board sought a VHA 
expert medical opinion based on review of the veteran's 
entire claims file, to include his service medical records 
(which include military, VA and private treatment records), 
and personnel records, as to the etiology of the disability, 
that is:  a) whether it is at least as likely as not that the 
veteran's hydrocephalus was first manifest while he was on 
active duty service and, if so,  b) what are those 
manifestations and where are they found in the record;  c) if 
hydrocephalus was not first manifest in service, is it at 
least as likely as not due to some disease or injury noted 
during the veteran's active duty service; and finally,  d) is 
the veteran's hydrocephalus considered to be "an organic 
disease of the nervous system," (a noninfectious primary 
disease), or a secondary disease resulting from head trauma?  

The medical expert, an Associate Professor of Neurosurgery, 
Section Chief of Neurosurgery, at a major VA medical center 
responded to the Board's inquiry in August 2004.  In offering 
his opinions, he referred to specific facts and findings in 
the veteran's claims file, to include those noted in the 
veteran's medical record.  Following review of the records, 
the neurologist noted that the fact that the ventriculomegaly 
with a mild transependymal resortion was diagnosed by a brain 
CT scan in December 2000 and confirmed later in 2001 by MRI, 
may indirectly show an interval of time of at least several 
months, if not years, of prior progress to reach this point.  
Therefore, the medical expert concluded that considering the 
normal pressure hydrocephalus diagnosis established based on 
pertinent clinical symptoms, progress, and neuroimaging 
studies by the VA Neurology and Neurosurgery Services in 
Pittsburgh in the latter part of 2000, the natural progress 
of such condition may have started at least several months, 
if not years before.  In addition, he found that there is no 
other medical condition reported in the veteran's records as 
precipitating this normal pressure hydrocephalus, like severe 
head trauma, for example.  Retrospectively, based on the time 
of neuroimaging diagnosis and the history of symptoms 
reported by the veteran, the normal pressure hydrocephalus 
had started to develop before his retiring from the Army on 
August 1, 2000.  

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In essence, to establish entitlement to service connection 
for a disability, the evidence must show that a disease or 
injury was incurred in or aggravated during service and that 
there is a disability (residuals) as a result of that disease 
or injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran has normal 
pressure hydrocephalus, which was diagnosed in Pittsburgh in 
August/September 2000; the veteran complained of and 
symptomatology was suggestive of an early manifestation of 
such disorder shortly after separation from active military 
service; and there is an expert medical opinion that the 
normal pressure hydrocephalus was incurred in service, but 
not diagnosed until immediately after separation from 
service.  See Caluza, 7 Vet. App. at 506.  Significantly, 
there is no contrary evidence of record.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran's normal pressure hydrocephalus was incurred 
in service.  Hence, service connection for hydrocephalus is 
granted.  


ORDER

Service connection for hydrocephalus is granted.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



